Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLORADO


GIBRIL K. KARGBO (A# 203 231 999),

  8500 E. Mississippi
  Denver, CO 80247
                                           ​Case No. 1:19-cv-1703
     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

KEVIN MCALEENAN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

WILLIAM P. BARR, Attorney General of the
United States,

Serve: William P. Barr
       Attorney General
       Department of Justice
       950 Pennsylvania Ave., NW
       Washington, D.C. 20530

KENNETH T. CUCCINELLI​, Director of the
U.S. Citizenship & Immigration Services,
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 2 of 9




Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

ANDREW LAMBRECHT,​ Director of the
Denver Field Office of the United States
Citizenship and Immigration Services,

Serve: Mr. Andrew Lambrecht
       USCIS
       12484 E. Weaver Pl.
       Centennial, CO 80111

and

CHRISTOPHER WRAY, Director of the
Federal Bureau of Investigation,

Serve: Christopher Wray
       FBI Headquarters
       935 Pennsylvania Ave., NW
       Washington, DC 20535-0001

  Defendants.

 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
                REFUSAL TO ADJUDICATE PLANTIFF’S
                APPLICATION FOR NATURALIZATION

       COMES NOW Plaintiff Gibril Kargbo to respectfully request that this Honorable Court

issue a writ of mandamus compelling Defendants to adjudicate a long-delayed application for

naturalization.

       1.         Plaintiff is a law-abiding, long-time resident of the United States who meets the

statutory criteria to be naturalized as an American citizen.

       2.         Plaintiff resides in Denver, Colorado. He previously resided in Katy, Texas.

       3.         Plaintiff is a citizen of Sierra Leone.

       4.         Plaintiff became a lawful permanent resident on October 27, 2011 based on his


                                                     2
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 3 of 9




marriage to a U.S. citizen.

          5.    Plaintiff filed a timely N-400 Application for Naturalization on January 20, 2017.

          6.    Plaintiff thereafter completed his biometrics (photographing and fingerprinting) at

the Houston USCIS field office on February 14, 2017.

          7.    Plaintiff’s case has been pending for ​over two years.

          8.    Plaintiff has made repeated requests to USCIS to have the case finally

adjudicated. None of these efforts have resulted in movement on the case.

          9.    Plaintiff brings this action to compel the USCIS to finally adjudicate the pending

application for naturalization as required by law.

          10.   The Constitution expressly assigns to Congress, not the executive branch, the

authority to establish uniform rules of naturalization. The Immigration and Nationality Act

(“INA”) sets forth such rules.

          11.   When these rules and requirements have been met, as they have been in Plaintiff’s

cases, USCIS is obligated to grant citizenship.

                                            PARTIES

          12.   Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing the legal

provisions governing applications for citizenship and conducting background and security

checks.

          13.   Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “USCIS”) is the component of the DHS that is responsible for

processing petitions applications for citizenship by immigrants such as Plaintiff.

          14.   Defendant Kevin McAleeanan, the Secretary of the DHS, is the highest ranking


                                                  3
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 4 of 9




official within the DHS. McAleenan, by and through his agency for the DHS, is responsible for

the implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). McAleenan is

sued in his official capacity as an agent of the government of the United States.

       15.     Defendant Kenneth T. Cuccinelli, Director of the USCIS, is the highest ranking

official within the USCIS. Cuccinelli is responsible for the implantation of the INA and for

ensuring compliance with all applicable federal laws, including the APA. Cuccinelli is sued in

his official capacity as an agent of the government of the United States.

       16.     Defendant Andrew Lambrecht, Director of the Denver Field Office of the USCIS,

is the highest ranking official within the Denver Office. The Denver Field Office has jurisdiction

over applications for naturalization for immigrants in portions of the State of Colorado, including

Loveland, where Plaintiff resides. Lambrecht is responsible for the implantation of the INA and

for ensuring compliance with all applicable federal laws, including the APA. Lambrecht is sued

in his official capacity as an agent of the government of the United States.

       17.     Defendant Christopher Wray is the Director of the Federal Bureau of

Investigation and he is sued only in his official capacity, as well as his successors and assigns.

The FBI is headquartered at 935 Pennsylvania Avenue, NW, Washington, DC 20535.

       18.     Defendants, who are officers of CIS and the Federal Bureau of Investigation

(“FBI”), the Secretary of the Department of Homeland Security, and the Attorney General of the

United States, are responsible for the naturalization process.

                                JURISDICTION AND VENUE

       19.     This Honorable Court has federal question jurisdiction over this cause pursuant to


                                                 4
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 5 of 9




28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 ​et seq​., 8 U.S.C. § 1447(b) and the APA, 5 U.S.C. § 701 ​et seq.​ , in conjunction

with the Mandamus Act, ​28 USC ​§ ​1361​.

        20.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) the Defendants

are agencies of the United States or officers or employees thereof acting in their official capacity

or under color of legal authority; and, (2) no real property is involved in this action.

                                      LEGAL FRAMEWORK

        21.     To naturalize as a U.S. citizen, an applicant must satisfy certain eligibility criteria

under the INA and its implementing regulations. See 8 U.S.C. §§ 1421-27, 1458; 8 C.F.R. §§

316.1-316.14.28.

        22.     Applicants must prove that they are “at least 18 years of age,” 8 C.F.R. §

316.2(a)(1); have “resided continuously, after being lawfully admitted” in the United States “for

at least five years” (or three years if married to a U.S. citizen); and have been “physically

present” in the United States for “at least half of that time.” 8 U.S.C. § 1427(a)(1).

        23.     Applicants must also demonstrate “good moral character” for the five years

preceding the date of application, “attach[ment] to the principles of the Constitution of the

United States, and favorabl[e] dispos[ition] toward the good order and happiness of the United

States . . . .” 8 C.F.R. § 316.2(a)(7).

        24.     An applicant is presumed to possess the requisite “good moral character” for

naturalization unless, during the five years preceding the date of the application, they are found

(1) to be a habitual drunkard, (2) to have committed certain drug-related offenses, (3) to be a

gambler whose income derives principally from gambling or has been convicted of two or more

gambling offenses, (4) to have given false testimony for the purpose of obtaining immigration


                                                  5
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 6 of 9




benefits; or if the applicant (5) has been convicted and confined to a penal institution for an

aggregate period of 180 days or more, (6) has been convicted of an aggravated felony, or (7) has

engaged in conduct such as aiding Nazi persecution or participating in genocide, torture, or

extrajudicial killings. 8 U.S.C. § 1101(f)(6).

       25.     An applicant is barred from naturalizing for national security-related reasons in

circumstances limited to those codified in 8 U.S.C. § 1424, including, inter alia, if the applicant

has advocated, is affiliated with any organization that advocates, or writes or distributes

information that advocates “the overthrow by force or violence or other unconstitutional means

of the Government of the United States,” the “duty, necessity, or propriety of the unlawful

assaulting or killing of any officer . . . of the Government of the United States,” or “the unlawful

damage, injury, or destruction of property.”

       26.     Once an individual submits an application, USCIS conducts a background

investigation, see 8 U.S.C. § 1446(a); 8 C.F.R. § 335.1, which includes a full FBI criminal

background check, see 8 C.F.R. § 335.2.

       27.     After completing the background investigation, USCIS schedules a naturalization

examination at which the applicant meets with a USCIS examiner for an interview.

       28.     In order to avoid inordinate processing delays and backlogs, Congress has stated

“that the processing of an immigration benefit application,” which includes naturalization,

“should be completed not later than 180 days after the initial filing of the application.” 8 U.S.C.

§ 1571(b).

       29.     If the applicant has complied with all requirements for naturalization, federal

regulations state that USCIS “​shall​ grant the application.” 8 C.F.R. § 335.3(a) (emphasis added).

       30.     Courts have long recognized that “Congress is given power by the Constitution to


                                                 6
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 7 of 9




establish a uniform Rule of Naturalization. . . . And when it establishes such uniform rule, those

who come within its provisions are entitled to the benefit thereof as a matter of right. . . .”

Schwab v. Coleman​, 145 F.2d 672, 676 (4th Cir. 1944) (emphasis added); ​see also ​Marcantonio

v. United States,​ 185 F.2d 934, 937 (4th Cir. 1950) (“The opportunity having been conferred by

the Naturalization Act, there is a statutory right in the alien to submit his petition and evidence to

a court, to have that tribunal pass upon them, and, if the requisite facts are established, to receive

the certificate.” (quoting ​Tutun v. United States​, 270 U.S. 568, 578 (1926))).

           31.   Once an application is granted, the applicant is scheduled to be sworn in as a U.S.

citizen.

                                       COUNT I
                            ADMINISTRATIVE PROCEDURE ACT
                                     VIOLATIONS

           32.   Plaintiff realleges and reasserts the foregoing paragraphs as if set forth fully

herein.

           33.   The Administrative Procedure Act requires administrative agencies to conclude

matters presented to them “within a reasonable time.” 5 U.S.C. § 555. A district court reviewing

agency action may “compel agency action unlawfully withheld or unreasonably delayed.” 5

U.S.C. § 706(1). The court also may hold unlawful and set aside agency action that, inter alia, is

found to be: “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law,” 5 U.S.C. § 706(2)(A); “in excess of statutory jurisdiction, authority, or limitations, or short

of statutory right,” 5 U.S.C. § 706(2)(C); or “without observance of procedure required by law,”

5 U.S.C. § 706(2)(D). “Agency action” includes, in relevant part, “an agency rule, order, license,

sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. §551(13).

           34.   The actions and omissions of Defendants in failing to adjudicate Plaintiff’s


                                                  7
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 8 of 9




application for naturalization within 180 days of the date of submission because of pending FBI

name checks, in violation of 8 U.S.C. § 1446(d), 8 U.S.C. § 1447(b) 8 U.S.C. § 1571(b), and 8

C.F.R. § 335, violates the Administrative Procedure Act, 5 U.S.C. § 2 555(b); 5 U.S.C. §§

706(1), 706(2)(A), 706(2)(C), 706(2)(D).

       35.      Defendants have a duty under 8 U.S.C. § 1446(d), 8 U.S.C. § 1447(b), 8 U.S.C. §

1571(b), and 8 C.F.R. § 335 to finally adjudicate Plaintiff’s naturalization application within the

deadlines imposed by statute and regulations.

       36.      Defendants’ unlawful conduct in failing to do so has resulted in, inter alia,

unreasonable delays in and unlawful withholding of the adjudication of Plaintiff’s naturalization

application. As a result of Defendant’s actions in utter indifference to statutory deadlines,

Plaintiff has suffered and continues to suffer injury. Declaratory and injunctive relief is therefore

warranted.

                                      COUNT II
                              VIOLATION OF 8 U.S.C. § 1447(b)

       37.      Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

forth herein.

       38.      Defendants have failed to finally adjudicate the Plaintiff’s application for

naturalization within 120 days of the date of their naturalization examinations, in violation of 8

U.S.C. § 1447(b).

       39.      Pursuant to 8 U.S.C. § 1447(b), this Court should exercise its authority to grant

the Plaintiff’s naturalization application, or to remand to CIS with appropriate instructions to

finally adjudicate the application thereafter within a reasonable time period, as set forth in the

prayer below.



                                                 8
Case 1:19-cv-01703-REB Document 1 Filed 06/11/19 USDC Colorado Page 9 of 9




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Gibril Kargbo respectfully requests that the Court grant the

following relief:

       1.      Enjoin Defendants and order them to: (1) take all necessary steps to complete the

FBI name checks of Plaintiff within 30 days and finally adjudicate Plaintiff’s N-400 Application

within 30 days;

       2.      Award Plaintiff reasonable attorneys’ fees and costs under the Equal Access to

Justice Act; and

       3.      Grant any other relief that this Court may deem fit and proper.




                                                              RESPECTFULLY SUBMITTED

                                                                      This 11th day of June, 2019

                                                                       /s/ James O. Hacking, III
                                                         James O. Hacking, III, MO Bar # 46728
                                                                     Hacking Law Practice, LLC
                                                                          10900 Manchester Rd.
                                                                                         Suite 203
                                                                            St. Louis, MO 63122
                                                                                (O) 314.961.8200
                                                                                 (F) 314.961.8201
                                                              (E) ​jim@hackinglawpractice.com

                                                                ATTORNEYS FOR PLAINTIFF




                                                9
